     Case 1:20-cv-00944-DAD-JLT Document 30 Filed 09/10/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    PEDRO RODRIGUEZ,                                  Case No. 1:20-cv-00944-DAD-JLT (PC)
12                       Plaintiff,                     ORDER REGARDING IN FORMA
                                                        PAUPERIS STATUS ON APPEAL
13           v.
14    RALPH DIAZ, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner who proceeded in forma pauperis in this closed action. On

18   August 24, 2021, the Court dismissed this case for Plaintiff’s failure to obey court orders. (Doc.

19   24.) On September 2, 2021, Plaintiff filed a notice of appeal. (Doc. 26.) On September 7, 2021,

20   the Ninth Circuit Court of Appeals referred the matter back to this Court for the limited purpose

21   of determining whether in forma pauperis status should continue for the appeal. (Doc. 29.)

22          The Court finds that this appeal is not taken in bad faith and is not frivolous. The Court

23   dismissed this case without prejudice because Plaintiff failed to obey court orders directing him to

24   file an amended complaint within the time provided by the Court. (Doc. 24.) Prior to the

25   dismissal, Plaintiff requested several extensions of time to file an amended complaint. (Docs. 9,

26   11, 13, 19.) While the Court granted the first two requests, (Docs. 10, 12), it denied the third and

27   fourth requests because it found that Plaintiff failed to show good cause for further extensions of

28   time, (Docs. 14, 20, 29). Though the Court found that the denials were justified, (id.), it does not
     Case 1:20-cv-00944-DAD-JLT Document 30 Filed 09/10/21 Page 2 of 2


 1   find that Plaintiff’s contention otherwise is completely devoid of any basis in law or fact, given

 2   Plaintiff’s pro se status and the imprecise nature of “good cause.” Accordingly, in forma pauperis

 3   status should not be revoked and should continue on appeal.

 4
     IT IS SO ORDERED.
 5

 6      Dated:     September 10, 2021                                _ /s/ Jennifer L. Thurston
                                                   CHIEF UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
